                                             Case 5:21-cv-00281-BLF Document 13 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10     RONALD ANTHONY JONES,                           Case No. 21-00281 BLF (PR)
                                  11                    Plaintiff,                       ORDER OF DISMISSAL
                                  12              v.
Northern District of California
 United States District Court




                                  13

                                  14     KYLE RUNGE, et al.,
                                  15                   Defendants.

                                  16

                                  17

                                  18           Plaintiff, proceeding pro se, filed a civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against the officers at San Quentin State Prison (“SQSP”). Dkt. No. 1. On May 11, 2021,
                                  20   the Court dismissed the complaint with leave to amend, to correct various deficiencies.
                                  21   Dkt. No. 10. Plaintiff was directed to file an amended complaint within twenty-eight days
                                  22   from the date the order was filed and advised that failure to respond would result in the
                                  23   dismissal of the action without further notice to Plaintiff. Id. at 5. Then on June 14, 2021,
                                  24   the Court granted Plaintiff’s request for an extension of time until July 30, 2021. Dkt. No.
                                  25   12.
                                  26           The deadline has long since passed, and Plaintiff has failed to file an amended
                                  27   complaint in the time provided. Accordingly, this action is DISMISSED without
                                  28
                                            Case 5:21-cv-00281-BLF Document 13 Filed 09/07/21 Page 2 of 2




                                   1   prejudice for failure to file an amended complaint. The Clerk shall terminate all pending
                                   2   motions and close the file.
                                   3            IT IS SO ORDERED.
                                   4   Dated: _September 7, 2021___                     ________________________
                                                                                        BETH LABSON FREEMAN
                                   5
                                                                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.21\00281Jones_dis-compl.

                                  26

                                  27

                                  28                                                2
